DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 contains allowable subject matter because Manolakos, 3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA, and Priyanto do not teach wherein, when the sampling frequency corresponds to the first SCS, receiving the second PRS comprises receiving a first portion of the second PRS in a first slot and a second portion of the second PRS in a second slot.
Claim 17 recites limitations similar to the ones recited above in claim 7 and therefore claim 17 contains allowable subject matter for the same reasons given above regarding claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

III.	Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claims 2-4 dependent on claim 1 and are rejected for indefiniteness under 35 U.S.C. 112(b) as well for same reasons given above regarding claim 1.
For the purposes of examination the examiner will treat the following quotation from claim 1, “the second SCS applied to the second PRS” as “a second SCS applied to the second PRS”.
The following art rejection is based on the best possible interpretation of the claim language in light of the above rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

IV.	Claims 1-3, 5, 8-9, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos et al. (US 2020/0235877 A1).
the base station 105 transmitting downlink PRS to UE 115 reads on a method for transmitting a positioning reference signal (PRS) by a first base station in a wireless communication system), the method comprising: transmitting a first PRS having a first PRS pattern using a first subcarrier spacing (SCS) (see paragraphs [0185]; [0188]; [0190] and Fig. 3, the base station 105 transmitting downlink PRS to UE with the PRS having a configuration (see 301, Fig. 3) using subcarrier spacing (SCS) as illustrated in configuration 301 reads on transmitting a first PRS having a first PRS pattern using a first subcarrier spacing (SCS)), and receiving, from a user equipment (UE), information associated with positioning of the UE which receives the first PRS from the first base station and a second PRS from a second base station (see paragraphs [0184] & [0188] – [0190] and Fig. 2, A base station 105 may transmit a downlink PRS to a UE, in some cases multiple base stations 105 may transmit a downlink PRS to the UE 115, the UE takes measurement for each multiple downlink PRS.  The UE can provide the measurements for the downlink PRS to the network.  This reads on receiving, from a user equipment (UE), information associated with positioning of the UE which receives the first PRS from the first base station and a second PRS from a second base station), wherein the first SCS is different from the second SCS applied to the second PRS having a second PRS pattern (see paragraphs [0184] & [0188] – [0190] and Fig. 2 & Fig. 3, A base station 105 may transmit a downlink PRS to a UE, in some cases multiple base stations 105 may transmit a downlink PRS to the UE 115.  Downlink configurations 300, 301, 302 are multiple possible configurations for a downlink PRS from base stations 105 (a-c), the configurations using subcarrier spacing (SCS) as illustrated in, for example, configurations 301, 302.  This reads on wherein the first SCS is different from the second SCS applied to the second PRS having a second PRS pattern).
The PRS configuration 301 has a first repetition frequency as shown in 301 and the PRS configuration 302 has a second repetition frequency as shown in 302.  The downlink PRS is transmitted in downlink PRS resource element 305, the distribution of which in the time-frequency domain may be configurable.  This reads on   wherein the first PRS pattern has a first repetition frequency and the second PRS pattern has a second repetition frequency, and wherein each of the first repetition frequency and the second repetition frequency is determined by a number of slots in a subframe).
Regarding claim 3 Manolakos teaches wherein the first PRS pattern is a diagonal pattern with respect to a slot (see paragraph [0190] and Fig. 3, the PRS configurations 301, 302 have a diagonal patter with respect to a slot and reads on wherein the first PRS pattern is a diagonal pattern with respect to a slot).
Regarding claim 5 Manolakos teaches a method for receiving a positioning reference signal (PRS) by a user equipment (115, Fig. 2) (UE) in a wireless communication system (see paragraphs [0188] – [0189] and Fig. 2, the UE may monitor for and measure the downlink PRS and this reads on receiving a positioning reference signal (PRS) by a user equipment (115, Fig. 2) UE in a wireless communication system), the method comprising: receiving, from a first base station (105-(a-c), Fig. 2), a first PRS having a first PRS pattern using a first subcarrier spacing (SCS) (see paragraphs [0185]; [0188]; [0190] and Fig. 3, the base station 105 transmitting downlink PRS to UE with the PRS having a configuration (see 301, Fig. 3) using subcarrier spacing (SCS) as illustrated in configuration 301 reads on receiving, from a first base station a first PRS having a first PRS pattern using a first subcarrier spacing (SCS)),receiving, from a second base station, a second PRS having a second PRS pattern using a second SCS which is different A base station 105 may transmit a downlink PRS to a UE, in some cases multiple base stations 105 may transmit a downlink PRS to the UE 115.  Downlink configurations 300, 301, 302 are multiple possible configurations for a downlink PRS from base stations 105 (a-c), the configurations using subcarrier spacing (SCS) as illustrated in, for example, configurations 301, 302.  This reads on receiving, from a second base station, a second PRS having a second PRS pattern using a second SCS which is different from the first SCS), obtaining positioning information associated with positioning of the UE based on the first PRS and the second PRS, and transmitting, to the first base station, the positioning information (see paragraphs [0188] – [0189], The UE 115 measures the multiple downlink PRS, the measurements may include RSTD.  The UE may provide RSTD measurements for the downlink PRS to the network via the serving base station 105 (see paragraph [0184]) and the network may perform positioning estimating using the RSTD measurements.  This reads on obtaining positioning information associated with positioning of the UE based on the first PRS and the second PRS, and transmitting, to the first base station, the positioning information).
Regarding claim 8 Manolakos teaches wherein the first base station and the second base station respectively operate in a first cell (110, Fig. 1) with the first SCS and in a second cell with the second SCS (see paragraphs [0129] – [0130] & [0188] and Fig. 1 & Fig. 3, the multiple base stations 105 that transmit downlink PRS using the configurations 300, 301, 302 provide communication coverage for a respective geographic coverage area or cell and this reads on wherein the first base station and the second base station respectively operate in a first cell with the first SCS and in a second cell with the second SCS).
Regarding claim 9 Manolakos teaches wherein each subframe of the first cell is divided into one or more slots based on the first SCS, and each slot of the first cell is divided into a plurality of symbols (see paragraph [0151] and Fig. 3, communication resources are organized into frames, each from includes subframes, each subframe may be further divided into slots, and each slot may contains symbol periods.  This reads on wherein each subframe of the first cell is divided into one or more slots based on the first SCS, and each slot of the first cell is divided into a plurality of symbols), and wherein each subframe of the second cell is divided into one or more slots based on the second SCS, and each slot of the second cell is divided into a plurality of symbols (see paragraph [0151] and Fig. 3, communication resources are organized into frames, each from includes subframes, each subframe may be further divided into slots, and each slot may contains symbol periods.  This reads on wherein each subframe of the second cell is divided into one or more slots based on the second SCS, and each slot of the second cell is divided into a plurality of symbols).
	Regarding claim 11 Manolakos teaches a first base station (105-(a-c), Fig. 2) for transmitting a positioning reference signal (PRS) in a communication system (see paragraphs [0188] – [0189] and Fig. 2, the base station 105 transmitting downlink PRS to UE 115 reads on a method for transmitting a positioning reference signal (PRS) by a first base station in a communication system), the first base station comprising: a transceiver (1810 & 1835, Fig. 18), and a controller (processor) (see paragraph [0286] and Fig. 18) configured to control he transceiver to: transmit a first PRS having a first PRS pattern using a first subcarrier spacing (SCS) (see paragraphs [0185]; [0188]; [0190] and Fig. 3, the base station 105 transmitting downlink PRS to UE with the PRS having a configuration (see 301, Fig. 3) using subcarrier spacing (SCS) as illustrated in configuration 301 reads on transmit a first PRS having a first PRS pattern using a first subcarrier spacing (SCS)), and receive, from a user equipment (UE), information associated with positioning of the UE which receives the first PRS from the first base station and a second PRS from a second base station (see paragraphs [0184] & [0188] – [0190] and Fig. 2, A base station 105 may transmit a downlink PRS to a UE, in some cases multiple base stations 105 may transmit a downlink PRS to the UE 115, the UE takes measurement for each multiple downlink PRS.  The UE can provide the measurements for the downlink PRS to the network.  This reads on receive, from a user equipment (UE), information associated with positioning of the UE which receives the first PRS from the first base station and a second PRS from a second base station), wherein the first SCS is different from A base station 105 may transmit a downlink PRS to a UE, in some cases multiple base stations 105 may transmit a downlink PRS to the UE 115.  Downlink configurations 300, 301, 302 are multiple possible configurations for a downlink PRS from base stations 105, the configurations using subcarrier spacing (SCS) as illustrated in, for example, configurations 301, 302.  This reads on wherein the first SCS is different from the second SCS applied to the second PRS having a second PRS pattern).
	Regarding claim 12 Manolakos teaches the limitations recited in claim 2 and therefore claim 12 is rejected for the same reason given above.
Regarding claim 13 Manolakos teaches the limitations recited in claim 3 and therefore claim 13 is rejected for the same reason given above.
	Regarding claim 15 Manolakos teaches a user equipment (115, Fig. 2) (UE) for receiving a position reference signal (PRS) in a wireless communication system (see paragraphs [0188] – [0189] and Fig. 2, the UE may monitor for and measure the downlink PRS and this reads on receiving a positioning reference signal (PRS) by a user equipment (115, Fig. 2) UE in a wireless communication system), the UE comprising: a transceiver (1410 & 1435, Fig. 14); and a controller (processor) (see paragraph [0248] and Fig. 14) configured to control the transceiver to: receive, from a first base station (105-(a-c), Fig. 2), a first PRS having a first PRS pattern using a first subcarrier spacing (SCS) (see paragraphs [0185]; [0188]; [0190] and Fig. 3, the base station 105 transmitting downlink PRS to UE with the PRS having a configuration (see 301, Fig. 3) using subcarrier spacing (SCS) as illustrated in configuration 301 reads on receive, from a first base station a first PRS having a first PRS pattern using a first subcarrier spacing (SCS)),receive, from a second base station, a second PRS having a second PRS pattern using a second SCS which is different from the first SCS (see paragraphs [0184] & [0188] – [0190] and Fig. 2 & Fig. 3, A base station 105 may transmit a downlink PRS to a UE, in some cases multiple base stations 105 may transmit a downlink PRS to the UE 115.  Downlink configurations 300, 301, 302 are multiple possible configurations for a downlink PRS from base stations 105 (a-c), the configurations using subcarrier spacing (SCS) as illustrated in, for example, configurations 301, 302.  This reads on receive, from a second base station, a second PRS having a second PRS pattern using a second SCS which is different from the first SCS), obtain positioning information associated with positioning of the UE based on the first PRS and the second PRS, and transmit, to the first base station, the positioning information (see paragraphs [0188] – [0189], The UE 115 measures the multiple downlink PRS, the measurements may include RSTD.  The UE may provide RSTD measurements for the downlink PRS to the network via the serving base station 105 (see paragraph [0184]) and the network may perform positioning estimating using the RSTD measurements.  This reads on obtain positioning information associated with positioning of the UE based on the first PRS and the second PRS, and transmit, to the first base station, the positioning information).
Regarding claim 18 Manolakos teaches the limitations recited in claim 8 and therefore claim 18 is rejected for the same reason given above.
Regarding claim 19 Manolakos teaches the limitations recited in claim 9 and therefore claim 19 is rejected for the same reason given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
V.	Claims 4, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2020/0235877 A1) in view of 3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA.
	Regarding claim 4 Manolakos teaches the method of claim 1 except for wherein at least part of the first PRS pattern and the second PRs pattern is placed in every symbol of a slot in a subframe.
3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA teaches wherein at least part of the first PRS pattern and the second PRs pattern is placed in every symbol of a slot in a subframe (see 3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA, Section 3.4 PRS Resource Mapping in the PRS resource mapping will evenly distribute resource elements to all subcarriers in the pattern shown in Figure 4.  This reads on herein at least part of the first PRS pattern and the second PRs pattern is placed in every symbol of a slot in a subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Manolakos adapt to include wherein at least part of the first PRS pattern and the second PRs pattern is placed in every symbol of a slot in a subframe because it would allow for efficient allocation of PRS across all subcarriers (see 3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA, Figure 4 and Figure 5).
Regarding claim 10 Manolakos and 3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA teach the limitations recited in claim 4 and therefore claim 10 is rejected for the same reason given above.
Regarding claim 14 Manolakos and 3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA teach the limitations recited in claim 4 and therefore claim 14 is rejected for the same reason given above.
Regarding claim 20 Manolakos and 3GPP TSG RAN WG1, NR Positioning Reference Signals for OTDOA teach the limitations recited in claim 4 and therefore claim 20 is rejected for the same reason given above.

VI.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2020/0235877 A1) in view of Priyanto et al. (US 2019/0174454 A1).
Regarding claim 6 Manolakos teaches the method of claim 5 except for receiving the first PRS includes sampling the first PRS at a sampling frequency corresponding to one of the first SCS or the second SCS, and wherein the receiving the second PRS includes sampling the second PRS at the sampling frequency.
positioning reference signals are transmitted to a mobile device from a base station, a sampling frequency with which the location information for the mobile device is determined.  This reads on receiving the first PRS includes sampling the first PRS at a sampling frequency corresponding to one of the first SCS or the second SCS, and wherein the receiving the second PRS includes sampling the second PRS at the sampling frequency),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Manolakos adapt to include receiving the first PRS includes sampling the first PRS at a sampling frequency corresponding to one of the first SCS or the second SCS, and wherein the receiving the second PRS includes sampling the second PRS at the sampling frequency because the sampling frequency in Priyanto can be used to receive the first PRS corresponding to the first or subcarrier spacing in Manolakos in the same way it is used to receive the positioning reference signal corresponding to the pattern in Priyanto.  It would allow for an efficient and well-known technique for the UE to receive the PRS.
Regarding claim 16 Manolakos and Priyanto teach the limitations recited in claim 6 and therefore claim 16 is rejected for the same reason given above.

Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. Patent No.: US 10,716,084 B2 discloses narrowband positioning signal design and procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
March 24, 2021